                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:21-CV-149-MOC-DCK

 ANDRE ANTONIO DAVIS,                                   )
                                                        )
                 Plaintiff,                             )
                                                        )
    v.                                                  )     ORDER
                                                        )
 BRIDGESTONE CORPORATION, et al.,                       )
                                                        )
                 Defendants.                            )
                                                        )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion to Compel”

(Document No. 11) filed August 27, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will deny the motion.

         Pro se Plaintiff’s instant motion does not comply with the requirements of Local Rule 7.1,

and the undersigned is uncertain exactly what relief he seeks. However, the undersigned’s staff

has been in touch with the Clerk’s Office, which is investigating whether another summons needs

to be issued in this case. If necessary, Plaintiff may file a revised motion that complies with the

Local Rules and provides a better explanation for the relief he seeks.

         IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion to Compel” (Document No.

11) is DENIED WITHOUT PREJUDICE.


                                    Signed: August 30, 2021




      Case 3:21-cv-00149-MOC-DCK Document 13 Filed 08/31/21 Page 1 of 1
